DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 15, and 18 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 5-7, 11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0115309 to Grusy et al. (“Grusy”) in view of U.S. Patent No. 9,990,263 to Tian et al. (“Tian”).

Regarding claim 1, Grusy teaches:
An apparatus comprising: 
a storage system comprising a plurality of storage nodes each comprising one or 5more storage devices (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”; and Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”); 
each of the storage nodes further comprising a processor coupled to a memory (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”); 
wherein the storage system is configured to store data blocks across the storage devices of the storage nodes utilizing a redundant array of independent disks (RAID) arrangement (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”);
to temporarily store the identified subset of the RAID metadata bitmaps in the memory of the given storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”);
wherein one or more other subsets of the RAID metadata bitmaps, different than the identified subset, are not stored in the memory of the given storage node but remain stored in the persistent storage of the given storage node (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”; wherein if a better array becomes available, data in the worse array is transferred while data in the 2 untouched arrays will remain in the persistent storage).
  15memory of the storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).
	
However, Grusy does not appear to teach:
10to store a plurality of RAID metadata bitmaps in persistent storage of the given storage node so as to be available for a recovery operation associated with a detected failure; 
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation;

However, in the same field of endeavor, Tian teaches:
10to store a plurality of RAID metadata bitmaps in persistent storage of the given storage node so as to be available for a recovery operation associated with a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); 
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a reconstruction process in accordance with some embodiments. In the example, process 1100 is implemented using RAID layer 102 of FIG. 1”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grusy by storing a metadata bitmap for raid recovery operations and to identify bitmaps to be updated, as taught by Tian.  One of ordinary skill in the art would have been motivated to use the methods of Tian because it will improve efficiency and assist in improved reliability.  (Tian: Col. 2, lines 52-67, Col. 3, lines 1-33, and Col. 8 lines 1-27).

Regarding claim 2, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the RAID arrangement includes parity information supporting at least one recovery option for reconstructing the data blocks of at least one of the 20storage devices responsive to a failure of that storage device (Tian: Col. 3, lines 61-67, and Col. 4, lines 1-33, “RAID layer 102 is configured to receive an input set of data, process the input data according to a protocol of data distribution (e.g., generate parity information based on the input data) that is applied to the RAID group, and store the outputted data across Devices 1, 2, 3, 4, and 5 according to the protocol of data distribution that is applied to the RAID group. As will be described in further detail below, in various embodiments, RAID layer 102 is further configured to store a set of additional data units in spare device 104 in a manner that is not associated with a conventional data processing and/or data distribution protocol that is associated with the RAID group. In some embodiments, the set of additional data units is generated by RAID layer 102 based on the input data that it received. For example, the set of additional data units that is generated by RAID layer 102 based on the input data that it received comprises a set of parity information that is in addition to any already-existing sets of parity information that are required by the data distribution protocol that is associated with the RAID group. In some embodiments, the set of additional data units is received by RAID layer 102 as a part of the input data that it had received. For example, the set of additional data units that is received by RAID layer 102 as part of the input data that it had received comprises a set of cached data and/or a set of cached metadata. Regardless of whether the set of additional data units is generated or received by RAID layer 102, the set of additional data units is stored by RAID layer 102 at spare device 104 and not in any of Devices 1, 2, 3, 4, and 5. In various embodiments, RAID layer 102 is configured at least in part to receive requests from an application and to send the requested data back to the application. One advantage of a RAID group is the fault tolerance provided by the redundancy of data stored among the devices of the group. In the event that a device in the group fails (e.g., when a disk controller informs the RAID controller that an operation to read data at the disk has failed), the data stored on the failed device is reconstructed using data/parity on the remaining, available devices of the group”).

Regarding claim 3, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein each of the storage nodes further comprises a set of processing modules configured to communicate over one or more networks with corresponding sets of processing modules on other ones of the storage nodes (Grusy: Paragraph [0011], “In additional embodiments, discovering of the plurality of data arrays at boot time is performed via a plurality of adapters that couple the plurality of nodes to the plurality of data arrays, where the plurality of adapters communicate information about the plurality of data arrays to corresponding local nodes of the plurality of nodes, and where the local nodes broadcast the information to other nodes of plurality of nodes”; and Paragraph [0027], “Communications in the computing environment 100 may take place via various mechanisms, including communications over a network (not shown), such as a Local Area Network (LAN), a Storage Area Network (SAN), a Wide Area Network (WAN), a wireless network, etc. The plurality of adapters 106a . . . 106r may create dual loops coupling the data arrays 104a . . . 104p to the computational device 102a . . . 102n. Each of the plurality of RAID arrays may include one or more disk components. Each disk component may comprise a data disk, a parity disk, or any other type of disk or component”).

Regarding claim 4, the Grusy/Tian combination teaches all the elements of claim 3 as discussed above.  The Grusy/Tian combination further teaches:
wherein the sets of processing modules comprise respective servers that collectively implement at least a portion of a distributed storage controller of the storage system (Grusy: Paragraph [0011], “In additional embodiments, discovering of the plurality of data arrays at boot time is performed via a plurality of adapters that couple the plurality of nodes to the plurality of data arrays, where the plurality of adapters communicate information about the plurality of data arrays to corresponding local nodes of the plurality of nodes, and where the local nodes broadcast the information to other nodes of plurality of nodes”; and Paragraph [0027], “Communications in the computing environment 100 may take place via various mechanisms, including communications over a network (not shown), such as a Local Area Network (LAN), a Storage Area Network (SAN), a Wide Area Network (WAN), a wireless network, etc. The plurality of adapters 106a . . . 106r may create dual loops coupling the data arrays 104a . . . 104p to the computational device 102a . . . 102n. Each of the plurality of RAID arrays may include one or more disk components. Each disk component may comprise a data disk, a parity disk, or any other type of disk or component”).

Regarding claim 5, the Grusy/Tian combination teaches all the elements of claim 3 as discussed above.  The Grusy/Tian combination further teaches:
wherein the sets of processing modules of the storage nodes each comprise at least one data module and at least one control module (Grusy: Paragraph [0064], “FIG. 7 illustrates a block diagram that shows certain elements that may be included in the nodes 102a . . . 102n or RAID adapters 106a . . . 106r in accordance with certain embodiments. The system 700 may comprise the nodes 102a . . . 102n or RAID adapters 106a . . . 106r and may include a circuitry 702 that may in certain embodiments include at least a processor 704. The system 700 may also include a memory 706 (e.g., a volatile memory device), and storage 708. The storage 708 may include anon-volatile memory device (e.g., EEPROM, ROM, PROM, RAM, DRAM, SRAM, flash, firmware, programmable logic, etc.), magnetic disk drive, optical disk drive, tape drive, etc. The storage 708 may comprise an internal storage device, an attached storage device and/or a network accessible storage device. The system 700 may include a program logic 710 including code 712 that may be loaded into the memory 706 and executed by the processor 704 or circuitry 702. In certain embodiments, the program logic 710 including code 712 may be stored in the storage 708. In certain other embodiments, the program logic 710 may be implemented in the circuitry 702. Therefore, while FIG. 7 shows the program logic 710 separately from the other elements, the program logic 710 may be implemented in the memory 706 and/or the circuitry 702”).

Regarding claim 6, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the given storage node in reading data blocks from its 5one or more storage devices is further configured to read the data blocks from at least one designated RAID stripe (Tian: Col. 3, lines 51-56, “Typically, data stored in a RAID group is “striped” across the devices such that logically sequential data is segmented in a way that accesses of sequential segments can be made to different devices. A “stripe” refers to a group of stripe units, where each unit belongs to one device in the group”; and Col. 6, lines 17-22, “For example, RAID layer 102 is configured to initially send a request to one device in the group of redundant storage devices based on, for example, a determination that the device stores the data that is requested and/or an identifier in the request associated with that device”).  

Regarding claim 7, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein different ones of the RAID metadata bitmaps indicate at least free or taken status for different subsets of the data blocks stored across the storage devices 10of the storage nodes (Tian: Col. 7, lines 65-67, and Col. 8, lines 1-2, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free”), and wherein a given one of the RAID metadata bitmaps comprises a plurality of entries for respective ones of its associated data blocks with each such entry indicating which of a plurality of possible states applies to a corresponding data block wherein the possible states include at least a free state and a taken state (Tian: Col. 7, lines 65-67, Col. 8, lines 1-27, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free. In some embodiments, a “used stripe” refers to a stripe whose data contents have not been deleted or overwritten. As an example, contents of a stripe in use belong to files and objects in the system where the files and objects have not been deleted and the particular contents have not been overwritten. In some embodiments, a “free stripe” refers to a stripe whose data contents have been deleted or overwritten. In general, a RAID subsystem is not aware of which stripes are mapped as used and which are logically free in the file system that is layered above it. Due to this, when a device of the group fails, all of the device's stripes are rebuilt. By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example. A second example of metadata to be stored in the spare device would be a utilization table of used stripes in the system. A utilization table can provide a summary of used and free space within every stripe in the system. This can be very useful for garbage collection processes. These are examples and the use of space on the spare device is not limited to these examples. In general any type of metadata, that is otherwise prohibitively large, can be stored there”).  

Regarding claim 11, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the given storage node is further configured: 
to select particular ones of a plurality of RAID stripes to be rebuilt in a rebuild operation (Tian: Col. 8, lines 13-20, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example”); and 
to read one or more of the RAID metadata bitmaps associated with the selected RAID stripes into the memory (Tian: Col. 8, lines 13-20, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example”); and  
10to perform corresponding portions of the rebuild operation (Tian: Col. 8, lines 13-20, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example”); 
to write the RAID metadata bitmaps to the persistent storage (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a reconstruction process in accordance with some embodiments. In the example, process 1100 is implemented using RAID layer 102 of FIG. 1”); 
to repeat the selecting, reading, performing and writing until the rebuild operation is complete (Tian: Col. 13, lines 44-67, Col. 14, lines 1-20, “In some embodiments, when reconstruction starts, data on the failed device of the group of devices will be rebuilt on the spare drive associated with the group of devices. In the middle of reconstruction, a user may pull/remove the failed device out and insert a new device for replacement. This new device will be automatically converted into the new spare device that is associated with the group of devices, which means both the original spare device and the new spare device drive may hold valid additional data units (e.g., the extra set of parity information, R) at the same time, until the reconstruction operation is completed. In various embodiments, auxiliary metadata is stored to keep track of the data and extra parity, R, layout for every stripe. In various embodiments, auxiliary metadata is used to keep track of how many R parities are regenerated on the new spare disk after it is inserted into the RAID, and how many R parities on the old spare device are still valid. The auxiliary metadata should be maintained until the R parities for all the stripes are regenerated on the new spare device to avoid starting over when there is a crash during this process. In some embodiments, the auxiliary metadata is cached in memory and then stored persistently as part of the RAID group metadata. In some embodiments, “RAID group metadata” refers to information (non-user data) that is necessary to manage the RAID group. After the R parities for all the stripes are regenerated, the auxiliary metadata can be deleted. It is possible that during some times, for some stripes, R parity is neither stored in the original spare device nor stored in the new spare device. The auxiliary metadata can help track this state accurately. The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time. This feature enables valid R parities to be copied from the original R spare device while the reconstructed data is simultaneously written to the original R spare device. In some embodiments, the extra auxiliary metadata necessary can be reduced to a few bits per stripe so it is very efficient to maintain it”).

Regarding claim 14, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  The Grusy/Tian combination further teaches:
wherein the given storage node is further configured: 
to identify a subset of the data blocks to be read in conjunction with a reconstruction operation to correct data block degradations (Tian: Col. 11, lines 20-31, “As mentioned above, a device that is in a slow access mode is not necessarily a device that has been determined to have completely failed but rather a device that is presumed to be performing internal activities (e.g., garbage collection, wear leveling, internal metadata persistence), which is causing the device to respond to (e.g., read) requests with relatively higher latencies. As a result of this determination, the data that is requested of this device is reconstructed based on the data stored in other devices of the group as well as at least an additional data unit (e.g., extra parity information) that is stored in a spare device associated with the group of devices.”; and Col. 14, lines 6-15, “The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time”); and 
to launch multiple reads of respective RAID metadata bitmaps in parallel with performing reads of the identified subset of data blocks (Tian: Col. 11, lines 20-31, “As mentioned above, a device that is in a slow access mode is not necessarily a device that has been determined to have completely failed but rather a device that is presumed to be performing internal activities (e.g., garbage collection, wear leveling, internal metadata persistence), which is causing the device to respond to (e.g., read) requests with relatively higher latencies. As a result of this determination, the data that is requested of this device is reconstructed based on the data stored in other devices of the group as well as at least an additional data unit (e.g., extra parity information) that is stored in a spare device associated with the group of devices.”; and Col. 14, lines 6-15, “The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time”).  
5performing reads of the identified subset of data blocks (Tian: Col. 11, lines 20-31, “As mentioned above, a device that is in a slow access mode is not necessarily a device that has been determined to have completely failed but rather a device that is presumed to be performing internal activities (e.g., garbage collection, wear leveling, internal metadata persistence), which is causing the device to respond to (e.g., read) requests with relatively higher latencies. As a result of this determination, the data that is requested of this device is reconstructed based on the data stored in other devices of the group as well as at least an additional data unit (e.g., extra parity information) that is stored in a spare device associated with the group of devices.”; and Col. 14, lines 6-15, “The internal I/O parallelism feature of SSD makes it possible to copy valid R parities from the original R spare device (which is now used for rebuilding the failed device) to the new R spare device to expedite the R parity generation process. The internal I/O parallelism of SSD refers to the fact that SSD comprises multiple SSD chips and SSD chips and such chips can perform read/write operations independently and in parallel. In other words, SSD can service multiple requests at the same time”).  
Regarding claim 15, the Grusy teaches:
A method comprising: 
configuring a storage system to include a plurality of storage nodes each comprising one or more storage devices (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”; and Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”), each of the storage nodes further comprising a processor coupled to 10a memory (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”); 
storing data blocks across the storage devices of the storage nodes utilizing a redundant array of independent disks (RAID) arrangement (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”); and
temporarily storing the identified subset of the RAID metadata bitmaps in the memory of the given storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”);
wherein one or more other subsets of the RAID metadata bitmaps, different than the identified subset, are not stored in the memory of the given storage node but remain stored in the persistent storage of the given storage node (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”; wherein if a better array becomes available, data in the worse array is transferred while data in the 2 untouched arrays will remain in the persistent storage).20the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).

However, Grusy does not appear to teach:
storing a plurality of RAID metadata bitmaps in persistent storage of the given storage node so as to be available for a recovery operation associated with a detected failure;15node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); 
identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation;

However, in the same field of endeavor, Tian teaches:
storing a plurality of RAID metadata bitmaps in persistent storage of the given storage 15node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); node so as to be available for a recovery operation associated with a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”);
identifying a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a reconstruction process in accordance with some embodiments. In the example, process 1100 is implemented using RAID layer 102 of FIG. 1”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grusy by storing a metadata bitmap for raid recovery operations and to identify bitmaps to be updated, as taught by Tian.  One of ordinary skill in the art would have been motivated to use the methods of Tian because it will improve efficiency and assist in improved reliability.  (Tian: Col. 2, lines 52-67, Col. 3, lines 1-33, and Col. 8 lines 1-27).

Regarding claim 16, the Grusy/Tian combination teaches all the elements of claim 15 as discussed above.  The Grusy/Tian combination further teaches:
wherein different ones of the RAID metadata bitmaps indicate at least free or taken status for different subsets of the data blocks stored across the storage devices of the storage nodes (Tian: Col. 7, lines 65-67, and Col. 8, lines 1-2, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free”), and wherein a given one of the RAID metadata bitmaps comprises a plurality 25of entries for respective ones of its associated data blocks with each such entry indicating which of a plurality of possible states applies to a corresponding data block wherein the possible states include at least a free state and a taken state (Tian: Col. 7, lines 65-67, Col. 8, lines 1-27, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free. In some embodiments, a “used stripe” refers to a stripe whose data contents have not been deleted or overwritten. As an example, contents of a stripe in use belong to files and objects in the system where the files and objects have not been deleted and the particular contents have not been overwritten. In some embodiments, a “free stripe” refers to a stripe whose data contents have been deleted or overwritten. In general, a RAID subsystem is not aware of which stripes are mapped as used and which are logically free in the file system that is layered above it. Due to this, when a device of the group fails, all of the device's stripes are rebuilt. By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example. A second example of metadata to be stored in the spare device would be a utilization table of used stripes in the system. A utilization table can provide a summary of used and free space within every stripe in the system. This can be very useful for garbage collection processes. These are examples and the use of space on the spare device is not limited to these examples. In general any type of metadata, that is otherwise prohibitively large, can be stored there”).

Regarding claim 18, the Grusy teaches:
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by a storage system (Grusy: Paragraph [0056], “The described operations may be implemented as a method, apparatus or computer program product using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof. Accordingly, aspects of the embodiments may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects of the embodiments may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied there”) comprising a plurality of storage nodes each comprising one or more storage devices (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”; and Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”), each of the storage nodes further comprising a processor 15coupled to a memory (Grusy: Paragraph [0025], “FIG. 1 illustrates a block diagram of a computing environment 100 that includes a plurality of nodes 102a, 102b, . . . 102n coupled to a plurality of data arrays 104a, 104b, . . . 104p, via a plurality of adapters, such as RAID adapters, 106a, 106b, . . . 106r. In certain embodiments, certain of the plurality of data arrays have been configured as RAID arrays (shown via reference numeral 108) by a user”), causes the storage system: 
to store data blocks across the storage devices of the storage nodes utilizing a redundant array of independent disks (RAID) arrangement (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”); and  20the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).
to temporarily store the identified subset of the RAID metadata bitmaps in the memory of the given storage node in a manner determined based at least in part on an operation type of the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”);25the additional operation (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”).
wherein one or more other subsets of the RAID metadata bitmaps, different than the identified subset, are not stored in the memory of the given storage node but remain stored in the persistent storage of the given storage node (Grusy: Paragraph [0021], “In a storage subsystem, global metadata may be stored persistently in a reserved area in order to preserve the memory of volumes, ranks, logical subsystems, copy service relationships, cache bitmaps, and other entities in the system. Reserved space is allocated on every Redundant Array of Independent Disks (RAID) array in the storage subsystem to store global metadata. However, space is used in three RAID arrays (referred to as global metadata arrays) that are selected to store the global metadata. The three RAID arrays (global metadata arrays) are also referred to as a primary, a secondary and a tertiary RAID array. If a global metadata array fails or a better array becomes available than one in the current set of global metadata arrays, a new global data array is selected to store global metadata in its reserved area. When a new global data array is selected, the set of global metadata is copied to the new RAID array from one of the existing global metadata arrays”; wherein if a better array becomes available, data in the worse array is transferred while data in the 2 untouched arrays will remain in the persistent storage).

However, Grusy does not appear to teach:
to store a plurality of RAID metadata bitmaps in persistent storage of the given storage 20node so as to be available for a recovery operation in the event of a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”); 
node so as to be available for a recovery operation in the event associated with a detected failure;
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation;

However, in the same field of endeavor, Tian teaches:
to store a plurality of RAID metadata bitmaps in persistent storage of the given storage node so as to be available for a recovery operation associated with a detected failure (Tian: Col. 8, lines 13-17, “By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device”);
to identify a particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation (Tian: Col. 14, lines 21-26, “FIG. 11 is a flow diagram showing a process for updating metadata that tracks which spare device stores an additional data unit comprising an extra parity value corresponding to a stripe of data during a reconstruction process in accordance with some embodiments. In the example, process 1100 is implemented using RAID layer 102 of FIG. 1”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Grusy by storing a metadata bitmap for raid recovery operations and to identify bitmaps to be updated, as taught by Tian.  One of ordinary skill in the art would have been motivated to use the methods of Tian because it will improve efficiency and assist in improved reliability.  (Tian: Col. 2, lines 52-67, Col. 3, lines 1-33, and Col. 8 lines 1-27).

Regarding claim 19, the Grusy/Tian combination teaches all the elements of claim 18 as discussed above.  The Grusy/Tian combination further teaches:
wherein different ones of the RAID metadata bitmaps indicate at least free or taken status for different subsets of the data blocks stored across the storage devices of the storage nodes (Tian: Col. 7, lines 65-67, and Col. 8, lines 1-2, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free”), and wherein a given one of the RAID metadata46   bitmaps comprises a plurality of entries for respective ones of its associated data blocks with each such entry indicating which of a plurality of possible states applies to a corresponding data block wherein the possible states include at least a free state and a taken state (Tian: Col. 7, lines 65-67, Col. 8, lines 1-27, “In some embodiments, the received set of additional data units comprises metadata to be cached at the spare device. A first example of such metadata can be a bitmap that indicates which stripes of each device of the group are used and which are free. In some embodiments, a “used stripe” refers to a stripe whose data contents have not been deleted or overwritten. As an example, contents of a stripe in use belong to files and objects in the system where the files and objects have not been deleted and the particular contents have not been overwritten. In some embodiments, a “free stripe” refers to a stripe whose data contents have been deleted or overwritten. In general, a RAID subsystem is not aware of which stripes are mapped as used and which are logically free in the file system that is layered above it. Due to this, when a device of the group fails, all of the device's stripes are rebuilt. By storing a bitmap that indicates which stripes of each device of the group are used and which are free in the spare device, in the event of a failed device in the group, such metadata stored in the spare device can be used to rebuild only the used stripes of the device. The bitmap of these stripes, which could otherwise be prohibitively large, can be cached with every stripe write in the spare device, for example. A second example of metadata to be stored in the spare device would be a utilization table of used stripes in the system. A utilization table can provide a summary of used and free space within every stripe in the system. This can be very useful for garbage collection processes. These are examples and the use of space on the spare device is not limited to these examples. In general any type of metadata, that is otherwise prohibitively large, can be stored there”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grusy in view of Tian and further in view of U.S. Patent No. 8,930,653 to Chatterjee et al. (“Chatterjee”).

Regarding claim 8, the Grusy/Tian combination teaches all the elements of claim 7 as discussed above.  However, the Grusy/Tian combination does not appear to teach:
wherein the possible states further comprise at least one additional state including a not parity state.

However, in the same field of endeavor, Chatterjee teaches:
wherein the possible states further comprise at least one additional state including a not parity state (Chatterjee: Col. 6, lines 48-57, “The bitmap 109 may include an entry for each stripe from the logical array (i.e., volumes 111A-111C). In some implementations, one bitmap 109 may cover the entire array, in other implementations; each volume 111A-111C may have its own associated bitmap 109. The bitmap 109 may be stored as part of the module 100 and/or may be stored across the volumes 111A-111C. Other data structures may also be used. In some implementations, the bitmap 109 may not have entries for stripes associated with parity data or parity volumes, for example”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by having a state for the bitmap including not parity state, as taught by Chatterjee.  One of ordinary skill in the art would have been motivated to use the methods of Chatterjee because it will improve efficiency and capacity.  (Chatterjee: Col. 1, lines 15-33).

Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grusy in view of Tian and further in view of U.S. Publication No. 2020/0065002 to Zhou (“Zhou”).

Regarding claim 9, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
	wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation 20comprises: 
detecting a write cache emptying operation; and 
determining particular RAID stripes to be written as part of the write cache emptying operation; 
selecting one or more of the particular RAID stripes; and  
25identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes.  

	However, in the same field of endeavor, Zhou teaches:
	wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation 20comprises: 
detecting a write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and 
determining particular RAID stripes to be written as part of the write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); 
selecting one or more of the particular RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and  
25identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by detecting a write cache emptying operation, selecting the raid stripes, and identifying bitmaps associated with the stripes, as taught by Zhao.  One of ordinary skill in the art would have been motivated to use the methods of Zhao because the system will benefit from improved I/O performance.  (Zhao: Paragraphs [0007]-[0008]).

Regarding claim 17, the Grusy/Tian combination teaches all the elements of claim 15 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation; and  
5determining particular RAID stripes to be written as part of the write cache emptying operation; 
selecting one or more of the particular RAID stripes; and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes.

However, in the same field of endeavor, Zhou teaches:
wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and  
5determining particular RAID stripes to be written as part of the write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); 
selecting one or more of the particular RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by detecting a write cache emptying operation, selecting the raid stripes, and identifying bitmaps associated with the stripes, as taught by Zhao.  One of ordinary skill in the art would have been motivated to use the methods of Zhao because the system will benefit from improved I/O performance.  (Zhao: Paragraphs [0007]-[0008]).

Regarding claim 20, the Grusy/Tian combination teaches all the elements of claim 18 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation; and  
5determining particular RAID stripes to be written as part of the write cache emptying operation; 
selecting one or more of the particular RAID stripes; and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes.

However, in the same field of endeavor, Zhou teaches:
wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting a write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and  
5determining particular RAID stripes to be written as part of the write cache emptying operation (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); 
selecting one or more of the particular RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”); and 
identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the selected one or more RAID stripes (Zhou: Paragraph [0055], “If, at step 802, no space is available in the write cache 302b1 of the secondary storage system 110b, the method 800 determines 804 whether the secondary storage system 110b is in “write delay” mode. If not, the method 800 transitions 812 the secondary storage system 110b to “write delay” mode and triggers 814 a destage from the write cache 302b1 to free up space in the write cache 302b1. The method 800 then writes 806 the data associated with the write request to the write cache 302b1. The method 800 then determines 808 whether the data that was written to the write cache 302b1 is in the read cache 300a1 of the primary storage system 110a. If so, the method 800 records 816 this information in the bitmap 500 and returns 810, to the primary storage system 110a, an acknowledgement indicating that the write request completed successfully on the secondary storage system 110b”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by detecting a write cache emptying operation, selecting the raid stripes, and identifying bitmaps associated with the stripes, as taught by Zhao.  One of ordinary skill in the art would have been motivated to use the methods of Zhao because the system will benefit from improved I/O performance.  (Zhao: Paragraphs [0007]-[0008]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grusy in view of Tian in view of U.S. Publication No. 2020/0409568 to Gupta et al. (“Gupta”) and further in view of U.S. Publication No. 2019/0250843 to Ratnam et al. (“Ratnam”).

Regarding claim 12, the Grusy/Tian combination teaches all the elements of claim 1 as discussed above.  However, the Grusy/Tian combination does not appear to explicitly teach:
to verify of at least one of the RAID metadata bitmaps in a recovery operation;
to perform the verification of said at least one of the RAID metadata bitmaps;

However, in the same field of endeavor, Gupta teaches:
to verify of at least one of the RAID metadata bitmaps in a recovery operation (Gupta: Paragraph [0048], “If a write is received to a section of the first storage drive 204 while the data copy process is ongoing, the smart rebuild process may check the bitmap to determine if data in the associated section has already been copied to the second storage drive 204. If not, the smart rebuild process may simply write the data to the corresponding section of the first storage drive 204. Otherwise, after writing the data to the first storage drive 204, the data may also be copied to the second storage drive 204. Once all sections are copied from the first storage drive 204 to the second storage drive 204, the RAID array 304 may begin to use the second storage drive 204 in place of the first storage drive 204. This frees the first storage drive 204 from the RAID array 304”);
to perform the verification of said at least one of the RAID metadata bitmaps (Gupta: Paragraph [0048], “If a write is received to a section of the first storage drive 204 while the data copy process is ongoing, the smart rebuild process may check the bitmap to determine if data in the associated section has already been copied to the second storage drive 204. If not, the smart rebuild process may simply write the data to the corresponding section of the first storage drive 204. Otherwise, after writing the data to the first storage drive 204, the data may also be copied to the second storage drive 204. Once all sections are copied from the first storage drive 204 to the second storage drive 204, the RAID array 304 may begin to use the second storage drive 204 in place of the first storage drive 204. This frees the first storage drive 204 from the RAID array 304”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian combination by verifying a bitmap during a recovery, as taught by Gupta.  One of ordinary skill in the art would have been motivated to use the methods of Gupta because the system will benefit from improved performance and increase the useful life of the storage device.  (Gupta: Paragraph [0057]).

However, the Grusy/Tian/Gupta combination does not appear to teach:
to delay recovery in conjunction with a read operation;
to perform the delayed recovery in conjunction with a subsequent writing thereof;

However, in the same field of endeavor, Ratnam teaches:
to delay recovery in conjunction with a read operation (Ratnam: Paragraph [0023], “The performance of a recovery operation can be reserved for data that cannot be corrected by an error correction/handling operation since the recovery operation is a time intensive operation. In order to minimize or prevent the delaying of subsequent programming operations by the memory sub-system while recovery operations are performed, the second programming pass can be performed despite one or more of the pages from the first programming pass being uncorrected by the error correction/handling operation. After the pages have been programmed to the memory component, a recovery operation is performed on the uncorrected data from the first programming pass once the subsequent programming operations have been performed by the memory sub-system”; and Paragraph [0029], “By delaying the performance of the recovery operation on the one or more pages failing the error correction/handling operation, computing resources are not being dedicated to the recovery operation, preventing the delay of incoming read/write requests from the host system, resulting in increased system performance”);
to perform the delayed recovery in conjunction with a subsequent writing thereof (Ratnam: Paragraph [0023], “The performance of a recovery operation can be reserved for data that cannot be corrected by an error correction/handling operation since the recovery operation is a time intensive operation. In order to minimize or prevent the delaying of subsequent programming operations by the memory sub-system while recovery operations are performed, the second programming pass can be performed despite one or more of the pages from the first programming pass being uncorrected by the error correction/handling operation. After the pages have been programmed to the memory component, a recovery operation is performed on the uncorrected data from the first programming pass once the subsequent programming operations have been performed by the memory sub-system”; and Paragraph [0029], “By delaying the performance of the recovery operation on the one or more pages failing the error correction/handling operation, computing resources are not being dedicated to the recovery operation, preventing the delay of incoming read/write requests from the host system, resulting in increased system performance”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Grusy/Tian/Gupta combination by delaying a recovery for a read operation and resuming it later, as taught by Ratnam.  One of ordinary skill in the art would have been motivated to use the methods of Ratnam because the system will benefit from the prevention of delay with incoming read requests and resulting in increased system performance.  (Ratnam: Paragraph [0029]).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 10, it contains allowable subject matter when the claim is taken as a whole.  See the 

italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
10. The apparatus of claim 9 wherein selecting one or more of the RAID stripes comprises selecting the one or more RAID stripes based at least in part on amounts of free data blocks in respective ones of the RAID stripes.  


As to claim 13, it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
13. The apparatus of claim 1 wherein identifying the particular subset of the RAID metadata bitmaps to be updated in conjunction with an additional operation other than the recovery operation comprises: 
detecting an operation that involves decrementing reference counts of a subset of the data blocks to zero; and25the data blocks to zero; and 

identifying the particular subset of the RAID metadata bitmaps as one or more of the RAID metadata bitmaps associated with the operation that involves decrementing reference counts of a subset of the data blocks to zero.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 04/14/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Applicant's arguments, see pages 9-11, filed 04/14/2022, with respect to the 103 rejection has been fully considered but is not persuasive. Applicant has added a new element to the independent claims; however, as currently interpreted, Grusy still reads upon the newly introduced element. Therefore, the prior 103 rejection is still held in light of a new mapping for the newly introduced element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200026450 A1, US 20140344526 A1, US 20130227220 A1). See below for a brief description of the art:
US 20200026450 A1: When the RAID stripes 120.sub.0, 120.sub.1 . . . 120.sub.m are created, the extents associated with which disks in the disks 110.sub.0, 110.sub.1, 110.sub.2 . . . 110.sub.15 are selected to build the RAID stripes 120.sub.0, 120.sub.1 . . . 120.sub.m may be determined based on an extent consumed ratio of each of the disks 110.sub.0, 110.sub.1, 110.sub.2 . . . 110.sub.15. That is, the extents associated with the disks having more free space thereon are selected to build the RAID stripes. A consumed array indicating an extent consumed ratio of each of the disks 110.sub.0, 110.sub.1, 110.sub.2 . . . 110.sub.15 in the resource pool 110 may act as a criterion to select extents for each RAID stripe.
US 20140344526 A1: To update the bits of a bitmap, a metadata track of the bitmap stored in the storage may be staged into a cache, and bits of the bitmaps may be set or cleared as appropriate to indicate the status of write operations to be performed or to indicate write operations already completed, as appropriate. Once the track of the bitmap has been updated, it may be written to the data storage.
US 20130227220 A1: At 908, the data of the data block is written in the allocated cache block and the status of the cache block is updated if it is determined that a cache block is allocated for the data block. The cache block address of the allocated cache block may be determined before the data of the data block is written in the allocated cache block. The status of the allocated cache block may be updated as "dirty" in the metadata table and the bitmap after the data of the data block is written in the allocated cache block. The LBA of the data block may be added in the NV Cache Pinned Set. The data of the data block 404 may be cached in the cache. At 910, if it is determined that a cache block is not allocated for the data block, a search through a bitmap is carried out to search for a free cache block and the free cache block found is allocated to the data block. At 912, it is determined if the allocation of the free cache block to the data block is successful.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114